DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 18 August 2021 has been accepted and entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10-20 of U.S. Patent No. 11,036,037. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims.
Allowable Subject Matter
Claims 1, 3-8, and 10-20 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Betzig et al. (US 2015/0362713 A1, cited by Applicant) discloses a light source (Figure 1A: Ref. 102) that generates a pulsed beam of excitation light at a first wavelength, wherein the first wavelength is at least 620 nm (paragraph 0063, claim 6; note: NIR); an optical system that (a) projects the beam of excitation light into a sample at an oblique angle, wherein a position of the beam of excitation light within the sample varies depending on an orientation of a scanning element that provides two dimensional scanning of light (paragraph 0061), and (b) forms, from detection light that originates from the position of the beam of excitation light, an image at an intermediate image plane, wherein the intermediate image plane remains stationary regardless of the orientation of the scanning element (Figure 1A: Ref. 138 and paragraphs 0057 0064, 0067), and wherein the detection light has a second wavelength that is shorter than the first wavelength (paragraph 0062); and wherein the orientation of the scanning element is controlled to cause the position of the beam of excitation light to sweep out a three dimensional volume within the sample (paragraphs 0061, 0117).
Zou et al. (US 2015/01303920 A1, cited by Applicant) discloses a linear array of light detecting elements (Figure 12C), wherein each of the light detecting elements is sensitive to the second wavelength, wherein the linear array is arranged to capture a plurality of second-wavelength images of the intermediate image plane that correspond, respectively, to a plurality of different positions and/or orientations of the scanning element or excitation beam (Figures 12A-12C and paragraphs 0062, 0089, 0095).
With respect to claims 1, 8, and 19, Betzig and Zou do not appear to disclose or reasonably suggest the claimed limitation wherein different points on the linear image (or in a plurality of linear images) correspond to different depths within the sample, in combination with all of the other claim elements.
Claims 3-7, 10-18, and 20 would allowable for reasons of dependency if the above rejections were to be overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        23 August 2022